rvj         ~o rr
                                                                                   :n»    *£>rn.-
STATE OF WASHINGTON,                                                               —Jkb
                                                                                          zfz y** —
                                                                                          zr.'r~
                                                 No. 69935-1-1                     S9
                                                                                          —'o
                    Respondent,                                                    CO
                                                                                   en     a:No. 69935-1-1/2



       that he intended to enter the house to commit a crime. Six of you
       can come back and believe that he remained with the intent to
       commit... a crime. That's fine. It's either/or.

Defense counsel objected. The objection was overruled.

       Jury verdicts in criminal cases must be unanimous as to the crime

charged. State v. Ortega-Martinez. 124 Wash. 2d 702, 707, 881 P.2d 231 (1994),

citing Wash. Const, art 1, § 21. Strunk relies on State v. Kitchen. 110 Wash. 2d
403, 756 P.2d 105 (1988), and State v. Petrich. 101 Wash. 2d 566, 683 P.2d 173

(1984). But Kitchen and Petrich are multiple acts cases, not alternative means

cases. In a multiple acts case, all 12 jurors must agree on the particular act the

defendant committed. Kitchen, 110 Wash. 2d at 409. In contrast, unanimity is not

required in an alternative means case where all alternative means are supported

by sufficient evidence:

              The threshold test governing whether unanimity is required
      on an underlying means of committing a crime is whether sufficient
      evidence exists to support each of the alternative means presented
      to the jury. Ifthe evidence is sufficient to support each of the
      alternative means submitted to the jury, a particularized expression
      of unanimity as to the means by which the defendant committed the
      crime is unnecessary to affirm a conviction because we infer that
      the jury rested its decision on a unanimous finding as to the means.

Ortega-Martinez. 124 Wash. 2d at 707-08.

       Residential burglary is an alternative means crime—it can be committed

by entering unlawfully with intent to commit a crime or remaining unlawfully with

intent to commit a crime. RCW 9A.52.030(1); State v. Allen, 127 Wash. App. 125,

131, 110 P.3d 849 (2005). Where sufficient evidence supports each alternative

means, the jury need not unanimously decide on one. Ortega-Martinez, 124
No. 69935-1-1/3



Wn.2d at 707-08: State v. Spencer. 128 Wash. App. 132, 141-44, 114 P.3d 1222

(2005) (applying this rule to residential burglary).

       Strunk did not argue below, and does not argue now, that the evidence

was insufficient to support one of the alternative means. The prosecutor did not

misstate the law.


       Affirmed.




                                                         tee. I
                                                       &-- -*
WE CONCUR:                                                        Cj